Case 9:19-cv-81520-RS Document 11 Entered on FLSD Docket 12/20/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 9:19-CV-81520-RS
 FELIX MARTINEZ,

        Plaintiff,
 vs.

 NPAS, INC., and PALMS WEST HOSPITAL
 LIMITED PARTNERSHIP,

       Defendants.
 _____________________________________/


          PALMS WEST HOSPITAL LIMITED PARTNERSHIP’S CERTIFICATE
       OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Defendant Palms West Hospital Limited Partnership (“Palms West”) in compliance with

 the provisions of Rule 7.1, Federal Rules of Civil Procedure, discloses the following:

        1.      The name of each person, attorney, association of persons, firm, law firm,
                partnership, and corporation that has or may have an interest in the outcome of
                this action — including subsidiaries, conglomerates, affiliates, parent
                corporations, publicly-traded companies that own 10% or more of a party’s
                stock, and all other identifiable legal entities related to any party in the case:

                Defendant Palms West Hospital Limited Partnership is a Delaware limited
                partnership whose general partner is Columbia Palm Beach GP, LLC. Columbia
                Palm Beach GP, LLC is wholly owned by Palm Beach Healthcare System, Inc. – the
                sole limited partner of Palms West. No publicly traded company owns 10% or more
                of Palms West.

                NPAS, Inc. (Defendant)

                Carlton Fields, P.A. (counsel for Palms West Hospital Limited Partnership)

                Naomi M. Berry, Esquire (counsel for Palms West Hospital Limited Partnership)

                Scott A. Richards, Esquire (counsel for Palms West Hospital Limited Partnership)

                Felix Martinez (Plaintiff)


 120634027.1
Case 9:19-cv-81520-RS Document 11 Entered on FLSD Docket 12/20/2019 Page 2 of 2



               Jibrael S. Hindi, Esquire (counsel for Plaintiff)

               The Law Offices of Jibrael S. Hindi (counsel for Plaintiff)

               Thomas J. Patti, Esquire (counsel for Plaintiff)

               Paul A. Herman, Esquire (counsel for Plaintiff)

               Consumer Advocates Law Group, PLLC (counsel for Plaintiff)

               Joel A. Brown, Esquire (counsel for Plaintiff)

               Friedman & Brown, LLC (counsel for Plaintiff)

        A supplemental disclosure statement will be filed upon any change in the information

 provided herein.

 Dated: December 20, 2019                     Respectfully submitted,

                                              /s/ Naomi M. Berry
                                              Naomi M. Berry (FBN 69916)
                                              nberry@carltonfields.com
                                              Carlton Fields, P.A.
                                              100 SE Second St., Suite 4200
                                              Miami, Florida 33131
                                              Telephone: (305) 530-0050

                                              and

                                              Scott A. Richards (FBN 72657)
                                              SRichards@carltonfields.com
                                              Carlton Fields, P.A.
                                              200 South Orange Avenue, Suite 1000
                                              Orlando, FL 32801
                                              Telephone: (407) 244-8226
                                              Counsel for Defendant Palms West Hospital
                                              Limited Partnership




 120634027.1                                     2
